DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsai 2011/0297523.
Regarding claim 1, Tsai discloses a keyboard input device (Fig 1), comprising: a base support (40) having a top surface (top of 40); a flexible membrane (14) extending across the top surface of the base support (flexible membrane 14, extends over top surface, Figs 1, 2) and comprising a perimeter (perimeter of 14) and a membrane material (15, Fig 1); an electronics unit (20) including a set of multiple switch structures (21 and/or including 23) positioned between the base support and the flexible membrane (Fig 3); and a membrane frame (10) extending around the perimeter of the flexible membrane (Fig 2) and having a central opening (102) surrounding the set of multiple switch structures (Fig 3), the membrane frame comprising a frame material (frame material of 10), the frame material being more rigid than the membrane material (10 is formed of plastic, while membrane material is formed of elastic, see par 0017).
Regarding claim 2, Tsai discloses the keyboard input device of claim 1, wherein the membrane frame has a generally rectangular shape (as depicted Fig 2).
Regarding claim 3, Tsai discloses the keyboard input device of claim 1, wherein the membrane frame is mounted to a bottom surface of the flexible membrane (Fig 4).
Regarding claim 4, Tsai discloses the keyboard input device of claim 1, wherein the membrane frame is mounted to the top surface of the base support (Fig 1).
Regarding claim 5, Tsai discloses the keyboard input device of claim 1, wherein the flexible membrane comprises a recess (where 15 locates) and the membrane frame comprise an aperture (102), the recess and the aperture being aligned with each other (Fig 2).
Regarding claim 6, Tsai discloses the keyboard input device of claim 5, wherein the base support includes a protrusion (152) positioned in the recess and in the aperture (Fig 4).
Regarding claim 7, Tsai discloses the keyboard input device of claim 1, wherein a portion of the flexible membrane is positioned under the membrane frame (Fig 3).
Regarding claim 8, Tsai discloses the keyboard input device of claim 1, wherein the flexible membrane comprises an outer portion (13) having an increased thickness dimension (Figs 2, 3).
Regarding claim 9, Tsai discloses a keyboard (Fig 1), comprising: a flexible membrane (14); a pair of keycaps (12) positioned on the flexible membrane (Fig 1) and separated from each other by an inter key distance (near 101, Fig 2); a material (15) attached to a bottom surface of the flexible membrane within the inter key distance (bottom surface of 14, near 101, Figs 2, 3, 5); a base support (40) positioned below the flexible membrane (Fig 1); and a pair of key mechanisms (11) positioned between the base support and the pair of keycaps (Figs 2, 4).
Regarding claim 10, Tsai discloses the keyboard of claim 9, wherein the material has a greater stiffness as compared to the flexible membrane (13 is formed of plate, while flexible membrane is formed of rubber, see par 0024).
Regarding claim 11, The keyboard of claim 9, wherein the material is positioned entirely within the inter key distance (Fig 4).
Regarding claim 12, Tsai discloses the keyboard of claim 9, wherein a width of the material is less than the inter key distance (Fig 2).
Regarding claim 13, Tsai discloses the keyboard of claim 9, wherein the material includes a compressible foam (par 0017).
Regarding claim 14, Tsai discloses the keyboard of claim 9, wherein the pair of keycaps comprises a pair of outer keycaps (12) positioned on top of the flexible membrane (Fig 1) and a pair of inner keycaps (11) positioned under the flexible membrane (Fig 2).
Regarding claim 15, Tsai discloses the keyboard of claim 9, wherein a rigid web (10) contacts the material (Fig 3).
Regarding claim 16, Tsai discloses a keyboard interface (Fig 1), comprising: a membrane (14) having a top surface (top surface of 14), a bottom surface (bottom surface of 14), and an aperture (aperture  below 152) extending between the top and bottom surfaces (Fig 2); an outer keycap (12) positioned on the top surface (Fig 4); an inner keycap (11) positioned on the bottom surface (Fig 4) and aligned with the aperture and the outer keycap (Figs 2, 4); and a linking plug (121) bonding the outer keycap to the inner keycap through the aperture (Fig 4).
Regarding claim 17, Tsai discloses the keyboard interface of claim 16, wherein the outer keycap, the inner keycap, and the linking plug are centrally aligned along a vertical axis of motion (Fig 4).
Regarding claim 18, Tsai discloses the keyboard interface of claim 16, wherein the linking plug comprises an adhesive material bonded to the outer keycap and to the inner keycap (par 0006, Fig 4).
Regarding claim 19, Tsai discloses the keyboard interface of claim 16, wherein the linking plug includes a protrusion (121) extending from the inner keycap to interlock with a protrusion or recess (152) in the outer keycap.
Regarding claim 20, Tsai discloses the keyboard interface of claim 16, wherein the linking plug includes a protrusion adhered to the outer or inner keycap (Fig 4).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Wang, 11,139,129; Figs 1-6 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                     Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                September 8, 2022